DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 11-23 and 33 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Non-elected independent group of claims 11-23 and 33 should be cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0112710 A1) in view of Wang et al. (US 2019/0297132 A1).

Regarding claim 1, Oh discloses a method for signaling region information in a bitstream (see 110-140 in fig. 1) for region-wise unpacking of regions from a packed picture to a projected picture, the method comprising: defining a scale factor (see table in fig. 15H) that is common for all regions of a picture; signaling the scale factor (see “region_quality_indication_subtype” in fig. 15H) in the bitstream; and for each of at least one region of a picture: applying the scale factor to each item of the region information for the region to produce a set of scaled values (e.g. see ¶ [0349]); and signaling the scaled values in the bitstream (see S1630 in fig. 16).
Although Oh discloses comprising a sizing information (e.g. see ¶ [0045], [0263]) to signal whether or not all regions in the picture have the same size, it is noted that Oh does not provide the particular wherein the information is a flag in the bitstream.
However, Wang discloses a region information processing wherein the information is a flag in the bitstream (see 710 in fig. 7A).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Wang teachings of region size information into Oh region equal or of the same size or not for the benefit of improving the control of sample entry for efficient processing. Incorporating the Wang into Oh would result in Oh decoder to know if the region is divided equally or arbitrary for proper decoding.

Regarding claim 2, Oh further discloses wherein applying the scale factor to each item of the region information for the region comprises dividing the value of each item of region information by the scale factor (e.g. see ¶ [0247]).

Regarding claim 3, Oh further discloses wherein the region information comprises region width, region height, top offset of region in picture, left offset of region in picture, transform type and/or guard band information (e.g. see ¶ [0214]).

Regarding claim 4, Oh further discloses wherein the region information is for at least one of projected regions and packed regions (e.g. see ¶ [0047]).

Regarding claim 5, Oh further discloses comprising including in the bitstream a scaling flag to signal whether or not the region information should be scaled (see “region_quality_indication_type” in fig. 15H).

Regarding claim 7, the references further discloses wherein if the sizing flag is set to a first value, only the size of the first region of the picture is signaled, and if the sizing flag is set to a second value, the sizes of all regions in the picture are explicitly signaled (e.g. see Wang ¶ [0074]).

Regarding claim 8, although Oh discloses comprising including in the bitstream a sizing information (e.g. see ¶ [0263]), it is noted that Oh does not provide the particular wherein the information is a common size flag to signal whether or not some regions in the picture have a common size.
However, Wang discloses a region information processing wherein the information is a common size flag to signal whether or not some regions in the picture have a common size (see 710 in fig. 7A).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Wang teachings of region size information into Oh region size for the benefit of improving the control of sample entry for efficient processing.

Regarding claim 9, the references further discloses wherein if the common size flag is set to a first value, the common size is signaled in the bitstream and for each region a use common size flag is included in the bitstream to signal whether the size of the region should be copied from the common size or whether the size of the region is explicitly signaled in the bitstream (e.g. see Wang ¶ [0074]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh and Wang in view of Segall (US 2013/0016786 A1).

Regarding claim 10, Oh does not disclose comprising including in the bitstream a raster flag to signal whether or not all regions in the picture are ordered according to raster scan order.
However, Segall discloses region processing of video comprising including in the bitstream a raster flag to signal whether or not all regions in the picture are ordered according to raster scan order (see 510 in fig. 20).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Segall teachings of scan order into Oh video processing for the benefit of reducing the computational complexities of the system by including an optimal scan order tile flag associated with a frame within the bitstream.

Response to Arguments
Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive. Applicant argued that Wang disclose “including in the bitstream a sizing flag to signal whether or not all regions in the picture have the same size.” Rather, Wang merely discloses a “dynamic size flag” that merely specifies whether the size of a specific region changes. The Examiner respectfully disagrees. Oh discloses a sizing information (e.g. see ¶ [0045], [0263]) to signal whether or not all regions in the picture have the same size but not wherein the information is a flag in the bitstream. Wang was brought in to show that this equal or not region is signaled as a flag in the bitstream (see 710 in fig. 7A). Therefore, the Examiner maintains that all limitations are met.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kim et al. (US 2019/0230285 A1), discloses 360-Degree image coding/decoding.
2.	Wang et al. (US 2018/0176468 A1), discloses region of interest coding.
3.	Sim et al. (US 2017/0134743 A1), discloses scalable coding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485